DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 01 March 2022. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a random heterophasic propylene copolymer, wherein said copolymer has MFR2 (230℃/2.16kg) in the range of 0.5 to 15 g/10min, measured according to ISO 1133 and relaxation spectrum index (RSI) at 200℃ below 20.0. 
None of the reference art of record discloses or renders obvious such a combination. 
Regarding claims 2-20, claims 2-20 depend on a claim which contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art:
Wang et al. (WO 2017/198633 A1) discloses a cable jacket (Page 2, lines 14-17: “present invention directed to a heterophasic propylene copolymer”) comprising a random heterophasic propylene copolymer, wherein said copolymer comprises a matrix (M) being a random propylene copolymer (Page 2, lines 14-17: “a matrix being a random propylene copolymer”) and dispersed (Page 2, lines 14-17: “an elastomeric propylene copolymer dispersed in said matrix”), wherein the random propylene copolymer has a melt flow rate MFR2 (230℃/2.16kg) of 0.1 to 10.0 g/10 min (Page 3, lines 24-26: random propylene copolymer has before vis-breaking MFR2 of 1.0 to 4.0 g/10min, measured according to ISO 1133) and wherein the elastomeric propylene copolymer has a comonomer content in the range of 40.0 to 55.0 mol% (Page 14, lines 1-4: the comonomer content of the elastomeric propylene copolymer preferably in the range of 50 to 60 mol%) and wherein said copolymer has flexural modulus below 400 MPa, measured according to ISO 178 (Page 6, lines 26-29: flexural modulus measured according to ISO 178 in the range of 200 to 400 MPa or 250 to 360 MPa). 
Wang et al. further discloses that the random heterophasic propylene copolymer has Charpy impact strength measured according to ISO 179-1/1eA at 0℃ and/or 23℃ in the range of 40 to 90 kJ/m2, preferably 50 to 80 kJ/m2. (Page 6, line 31 to Page 7, line 5: Charpy notched impact strength at 23℃ preferably in the range of 20 to 90 kJ/m2)
Wang et al. further discloses that the random heterophasic propylene copolymer has a flexural modulus measured according to ISO 178 above 200 MPa (Page 6, lines 26-29: flexural modulus measured according to ISO178 in the range of 200 to 400 MPa or 250 to 360 MPa)
Wang et al. further discloses that the random heterophasic propylene copolymer has MFR2 (2300C) measured according to ISO 1133 in the range of 1 to 10 g/10 min, preferably 2 to 8 g/10 min. (Page 8, lines 14-17: heterophasic propylene copolymer has a melt flow rate preferably in the range of 3.5 to 8.0 g/10min)
Wang et al. further discloses that the random heterophasic propylene copolymer constitutes at least 95 wt%, preferably at least 97 wt%, of said cable jacket. (Page 20, lines 4-10: films comprise at least 99 wt.% of the instant heterophasic propylene copolymer)
Wang et al. further discloses a cable comprising the cable jacket according claim 1. (Abstract: cable insulation comprising the instant heterophasic propylene copolymer)
Angeles (US 4687294 A) discloses a communication cable with a cable jacket and that said cable is a fiber optic cable (Abstract: a fiber optic cable designed for good thermal stability over a broad temperature range with a jacket of polymeric material) 
Angeles further discloses a core tube having transmission media disposed therein and the cable jacket disposed around the tube (Col. 3, lines 29-32: the jacketed fibers 17 are bundled in an outer jacket 19)
The following documents are also considered pertinent to the Applicant’s disclosure:
WO 9859002 A1: Heterophasic propylene copolymer and process for its preparation
WO 0177224 A1: Process for producing propylene-based polymer compositions
US 20160333175 A1: Heterophasic polypropylene polymer
US 20160152810 A1: Heterophasic copolymer
US 10519306 B2: Soft polypropylene composition
EP 2316882 A1: Heterophasic polypropylene resin
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847